UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-51102 GEORGETOWN BANCORP, INC. (Exact name of registrant as specified in its charter) Federal 20-2107839 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2 East Main Street, Georgetown, MA (Address of principal executive office) (Zip Code) (978) 352-8600 (Registrant’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of the registrant’s common stock, as of the latest practicable date:Common Stock, $0.10 par value, 2,680,455 shares outstanding as of August 5, 2011. Form 10-Q GEORGETOWN BANCORP, INC. Table of Contents Part I. Financial Information Page Item 1: Financial Statements (Unaudited) Consolidated Statements of Financial Condition at June 30, 2011 and December 31, 2010 1 Consolidated Statements of Income for the Three and Six Months Ended June 30, 2011 and 2010 2 Consolidated Statements of Changes in Stockholders’ Equity for the Six Months Ended June 30, 2011 and 2010 3 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2011 and 2010 4 Notes to Consolidated Financial Statements 6 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3: Quantitative and Qualitative Disclosures About Market Risk 33 Item 4: Controls and Procedures 33 Part II. Other Information Item 1: Legal Proceedings 34 Item1A: Risk Factors 34 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3: Defaults upon Senior Securities 34 Item 4: [Removed and Reserved] 34 Item 5: Other Information 34 Item 6: Exhibits 34 SIGNATURES 35 Table of Contents PART I—FINANCIAL INFORMATION ITEM1. Financial Statements GEORGETOWN BANCORP, INC. CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION ASSETS At At June 30, December 31, (Unaudited) (In thousands) Cash and due from banks $ $ Short-term investments Total cash and cash equivalents Securities available for sale, at fair value Securities held to maturity, at amortized cost Federal Home Loan Bank stock, at cost Loans held for sale Loans, net of allowance for loan losses of $1,660,000 at June 30, 2011 and $1,651,000 at December 31, 2010 Premises and equipment, net Accrued interest receivable Bank-owned life insurance Prepaid FDIC insurance Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Deposits $ $ Securities sold under agreements to repurchase Short-term Federal Home Loan Bank advances Long-term Federal Home Loan Bank advances Mortgagors' escrow accounts Accrued expenses and other liabilities Total liabilities Commitments and contingencies Stockholders' equity: Preferred stock, $0.10 par value per share:1,000,000 shares authorized; none outstanding - - Common stock, $0.10 par value per share: 10,000,000 shares authorized; 2,777,250 shares issued Additional paid-in capital Retained earnings Accumulated other comprehensive income Unearned compensation - ESOP (32,693 and 36,789 shares unallocated at June 30, 2011 and December 31, 2010, respectively) ) ) Unearned compensation - Restricted stock(36,552 and 24,000 shares non-vested at June 30, 2011 and December 31, 2010, respectively) ) ) Treasury stock, at cost (133,347 and 138,863 shares at June 30, 2011 and December 31, 2010, respectively) ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to consolidated financial statements. 1 Table of Contents GEORGETOWN BANCORP, INC. CONSOLIDATED STATEMENTS OF INCOME (unaudited) Three Months Ended Six Months Ended June 30, June 30, (In thousands, except share data) Interest and dividend income: Loans, including fees $ Securities 92 Short-term investments - 1 - 1 Total interest and dividend income Interest expense: Deposits Short-term Federal Home Loan Bank advances 2 7 7 13 Long-term Federal Home Loan Bank advances Securities sold under agreements to repurchase - - 1 1 Total interest expense Net interest income Provision for loan losses 76 Net interest income, after provision for loan losses Non-interest income: Customer service fees Mortgage banking income, net 43 71 Income from bank-owned life insurance 25 25 49 50 Other (1 ) - - 1 Total non-interest income Non-interest expenses: Salaries and employee benefits Occupancy and equipment expenses Data processing expenses Professional fees 61 Advertising expenses 71 88 FDIC insurance 54 60 Other general and administrative expenses Total non-interest expenses (Loss) income before income taxes ) Income tax (benefit) provision ) Net (loss) income $ ) $ $ $ Weighted-average number of common shares outstanding: Basic Diluted Earnings per share: Basic $ ) $ $ $ Diluted $ ) $ $ $ See accompanying notes to consolidated financial statements. 2 Table of Contents GEORGETOWN BANCORP, INC. CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (unaudited) Accumulated Additional Other Unearned Unearned Common Paid-in Retained Comprehensive Compensation- Compensation- Treasury Stock Capital Earnings Income (Loss) ESOP Restricted Stock Stock Total (In thousands) Balance at December 31, 2009 $ ) - $ ) $ Comprehensive income: Net income - Net unrealized gain on securities available for sale, net of related tax effects of $36,000 - - - 66 - - - 66 Total comprehensive income Common stock held by ESOP allocated or committed to be allocated (4,096 shares) - ) - - 41 - - 21 Restricted stock granted in connection with equity incentive plan (25,000 shares) - ) - - Forfeiture of restricted stock (1,000 shares) - (5 ) - - - 5 - - Share based compensation - options - 4 - 4 Share based compensation - restricted stock - 10 - 10 Balance at June 30, 2010 $ ) $ ) $ ) $ Balance at December 31, 2010 $ ) $ ) $ ) $ Comprehensive income: Net income - Net unrealized loss on securities available for sale, net of related tax effects of $11,000 - - - ) - - - ) Total comprehensive income Common stock held by ESOP allocated or committed to be allocated (4,096 shares) - ) - - 41 - - 28 Restricted stock granted in connection with equity incentive plan (25,998 shares) - ) - - Forfeiture of restricted stock (7,650 shares) - ) - - - 46 - - Reissuance of treasury stock (5,796 shares) - ) - 50 - Return of treasury stock (280 shares) - (2
